 MACHINISTS DISTRICT 186 (FEDERAL MOGUL)InternationalAssociation ofMachinists and AerospaceWorkers District 186, Lodge2533, AFL-CIO (FederalMogul Corporation)andHermanR HumphreysCase 5-CB-4592October 31 1988DECISION AND ORDER REMANDINGBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn October 4 1984 Administrative Law JudgeJames T Youngblood issued the attached decisionThe General Counsel filed exceptions and a supporting brief and the Respondent filed an opposetion to the General Counsels exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings andconclusionsbut not to adopt the recommendedOrderThe judge found that the Respondent s refusal toprocess employee Humnhreys grievance beyondthe second step of the grievance procedure becausehewas not a union member violated Section8(b)(1)(A)The Union filed no exceptions Thejudgehowever declined to award a backpayremedy because inter alia he did not know whether the grievance over the failure to receive eitherof two jobs Humphreys bid on was meritorious orwhich of the two jobs with different wage ratesHumphreys might have obtained had he prevailedin the grievance procedureInRubber Workers Local 250 (Mack Wayne Closures)290 NLRB 816 (1988)(Mark Wayne II) iwe held that the General Counsel must initially establish that an employees grievance was not clearly frivolous as a prerequisite to a make wholeremedyOnce the General Counsel meets thatburden the burden of proof shifts to the union toestablish that the grievance lacked merit Althoughthe merits of Humphreys grievance have not beenresolved the General Counsel met her burden ofestablishing that the grievance was not clearly frivIn accordance with her partial dissent inMack Wayne IIMemberCracraft would place the burden of proof on the General Counsel to establish that Humphreys grievance was meritonous before the Board mayassess backpay liability against thUnion As Member Cracraft s dissentwould change the burden of proof in these cases and as the GeneralCounsel would not have been on notice of this change Member Cracraftwould remand the case to the judge to allow the parties to present evideuce on the issue of whether the grievance was meritorious with theburden on the General Counsel to establish that it was535olous 2 We shall therefore follow the procedure setforth inMack Wayne IIand remand the case to thejudgeREMEDYThe Respondent has engaged in unfair laborpractices and we shall order it to cease and desistand to take affirmative action designed to effectuate the purposes of the ActWe find that the GeneralCounselhas established thatHumphreysgrievancewas not clearly frivolous and that theburden of proof has shifted to the Respondent toprove that it lacks merit The Respondent mayelect to do so at either the unfair labor practicestage or in a compliance proceeding SeeMackWayne IIsupraAccordingly we shall remand thiscase to the judge Should the Respondent elect tolitigate the merits issue now the judge shall convene a hearing for the purpose of taking evidenceandwhen the hearing is concluded shall prepareand serve on the parties a supplemental decisionShould the Respondent elect to litigate the meritsissue at the compliance stage then the judge shallrecommend that the Respondent be ordered tocomply with provisional make whole and otherremedies similar to those set out inRubber WorkersLocal 250 (Mack Wayne Closures)279 NLRB 1074(1986)(Mack Wayne 1) 3ORDERIt is ordered that the record in this proceeding isreopened and remanded to the Chief Administrative Law Judge, who shall designate an administraLive law judge for the purpose of allowing theUnion to elect whether to present evidence on themerits of the grievance at a hearing or at a subsequent compliance stageIf the Union elects to present evidence on themerits of the grievance at the compliance stagethen the judge shall recommend an appropriateOrder that shall contain provisional make wholeand other remedies including a cease and desistorder SeeMack Wayne IsupraIf the Union elects to present evidence on themerits of the grievance at this time the judge shallconvene a further hearing for the purpose of takingevidence in accordance with this decision On thehearings conclusion the judge shall prepare andserve on the parties a supplemental decision containing findings of fact conclusions of law recom2 The record shows that Humphreys believed himselfbestqualified forbothjobs on whichhe bid and that a union steward agreed he was morequalifiedthan other bidders9Administrative Law Judge Youngblood having retired the Board isremanding this proceeding to the Chief Administrative Law Judge forfurther processing in accord with the Order291NLRB No 91 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmendations and an appropriate Order Followingservice of the supplemental decision on the partiesthe provisions of Section 102 46 of the Board sRules and Regulations shall governJacquilynW Mintz Esqfor the General CounselCoet Combs Esqof Norfolk Virginia for the RespondentHerman R Humphreysof Blacksburg Virginia for theCharging PartyDECISIONSTATEMENT OF THE CASEJAMES T YOUNGBLOOD Administrative Law JudgeThe complaintwhich issued on April 18 1984 andamended at the hearing alleges that International Association of Machinists and Aerospace Workers District186Local 2533 AFL-CIO (the Union) has engaged incertainactsand conduct in violation of Section8(b)(1)(A) of the Act The Union filed an answer denying that it committed any unfair labor practices Thismatter was tried before me in Blacksburg Virginia onJune 21 and 22 1984 All parties were represented at thehearing and the Union and the General Counsel filedbriefs which have been duly consideredOn the entire record in this matter and from my observations of the witnesses and their demeanor while testifying and after due consideration of the briefs filed Imake the followingFINDINGSOF FACT ANDCONCLUSIONS'ITHEBUSINESSOF THE EMPLOYER INVOLVEDFederal Mogul Corporation (the Employer) a Michigan corporation with an office and place of business inBlacksburgVirginia is engaged in the manufacture andnonretail sale and distribution of engine bearings for internal combustion engines The Union admits and I findthat the Employer is an employer engaged in commercewithin the meaning of Section 2(2) (6) and (7) of theActIITHE LABOR ORGANIZATION INVOLVEDThe Unionadmits and I find that it is a labor organszation within the meaningof Section 2(5) of the ActIIITHEALLEGED UNFAIR LABOR PRACTICESThe Union is the exclusive collective bargaining representative of all employees of the Employer in the followmg unit'The facts found are a compilation of the credited testimony the exhibitsand stipulation of fact viewed in light of logical consistency andinherentprobabilityAlthough these findings may not contain or refer toall the evidence all has been weighed and considered To the extent thatany testimony or other evidence not mentioned in this decision mayappear to contradict my findings of fact I have not disregarded that evidence but have rejected it as incredible lacking in probative weight surplusage or irrelevantCredibilityresolutionshave beenmade on the basisof the whole record including the inherent probabilities of the testimonyand the demeanor of the witnesses Where it may be required I will setforth specific credibility findingsAll hourly rated production and maintenance employees as defined in the Certification of Representative in NationalLaborRelations Board Case No5-RC-8008 July 3 1972 employed by the Employer at its Blacksburg Virginia plant and shall excludeall plant and office clerical employees quality insurance employees professional employees guardsand supervisors as defined in the Labor Management RelationsAct of 1947The Respondent Union and the Employer are partiesto a collective bargaining agreement covering wageshours and other terms and conditions of employment ofthe employees of the Employer This agreement containsa grievance and arbitration provisionHerman Randall Humphreys began employment withthe Employer in June 1972 He was a member of theUnion for about 5 years leaving the Union s membershipin 1982 His job classification is tool/cutter grinder Inthe fall of 1983 he bid on two jobs as tool grinder andtool die traineeWhen he applied for these jobs his wagerate was $7 98 per hour The job of tool grinder was approximately $1 more per hour and the job of tool and dietrainee was approximately $2 more per hourOn December 1 1983 he was called to a meeting withTool Room Supervisor Dangerfield and Second Shift Supervisor Bennie Cox and Shop Steward Jimmy WirtDangerfield informed Humphreys that an employee bythe name of Donnie Quesenbery got the tool and dietraining job and that Mike Brogan got the tool grinderjobDangerfield said that there were a lot of names onthe list and that everybody was viewed as being equallyqualified and that they used seniority as the decidingfactor in awarding the jobs Humphreys stated that hewas the most qualified and the union steward agreedthatHumphreys was the more qualified applicant Following this meeting Wirt pursued this as a grievance anddiscussed this problem with James Metcalf the presidentof the Union who told Wirt no grievanceWirt informed Humphreys the next day that he had talked toMetcalf and that Metcalf's final words were no grievanceAt this point Humphreys accepted the fact that theUnion was not going to file a grievance and walkedaway though he was somewhat disgusted Later on afteranother day had passed he went back to work and insisted to Wirt that they file a grievanceWirt gave Humphreys a grievance form and told him to fill it out andnot tell anybody that he had given the grievance form toHumphreysHumphreys filled out the grievance andgave it back to Wirt and Wirt presented it to Dangerfieldwho wrote on the grievance grievance denied noviolation of contractsigned it dated it and returned ittoWirtWirt then presented the grievance to the personnel manager Charles Edmonds for what was the secondstepOn December 8 1983 the personnel manager called ameeting which was attended by DangerfieldWirt andHumphreys As a result of the meeting on December 8Edmonds denied the grievanceFollowing the meeting Wirt told Humphreys that step2was as far as he could take the grievance and that MACHINISTS DISTRICT 186 (FEDERAL MOGUL)whatever happened would be in the hands of Al Porterfieldthe chief stewardWirt expressed no opinion regarding the merits of grievance at that point 2A union meeting was held on Sunday December 111983At this meeting Humphreys grievance was reported on and Wirt recommended to the membership thatthe grievance be droppedMetcalf also agreed that thegrievance should be dropped and explain that the Unionhad spent too much time and money on scabs alreadyWilliam Freeman an employee and union member credibly testified that at this meeting he made a motion forthe Union to reimburse him for 2 1/2 months of backpaywhich he lost because the Union had mishandled hisgrievance in that it did not turn in the paperwork ontime In response to his motion President Jim Metcalfstated that Freeman could not make a motion on his ownbehalfThereafter the members had a discussion as towhy Freeman could not make such a motion UltimatelyMetcalf stated that Freeman could not make the motionon his own behalf and if somebody made the motion forhim and Freeman won this would open the door for ascab to sue the Union and get backpay tooIn explaining what this meant Freeman stated that another employee a nonmember of the Union RodneyRadfordwas terminated at the same time and theirgrievances went to arbitration together and that it wasRadford that Metcalf was referring to when he made areference to a scab Freeman stated that Metcalf had referred to Radford as a scab in previous meetings Freeman stated that during that meeting Marvin Caldwellsaid to MetcalfJim you re penalizing Willie a unionmember because you don t like Rodney Radford a nonunion memberMetcalf merely shrugged his shouldersFreeman testified that he knew the Humphreys gnevance was going to be discussed at that meeting but because of his problems he does not recall what happenedwith Humphreys grievanceEmployee and union member Benjamin T Jones credibly testified that he attended the December 11 1983meeting at which Randall Humphreys grievance wasdiscussedMetcalf told the membership that the grievance had been filed and then turned the discussion overtoWirtWirt advised that he had filed a grievance forHumphreys and that it was in the second step and thathe did not feel that it was a good grievance but he fileditanyway Jones stated that Metcalf agreed with Wirtand that he thought the Union had wasted too much2Wirt testified that following Edmonds denial of the grievance Humphreys for the second time stated that he agreed with Edmonds and Dangerfield and that they had chosen the better man and the senior man forthe jobs but he was still personally not satisfiedWirt testified further thathe recommended that the grievance not go to the third step and that heso informed Humphreys Humphreys denies this testimonyof WirtWhileit is not important to this decision what Humphreys stated after the meeting it is important for the credibility resolutions I will makeWirt testsfeed that Humphreys filled out the grievance but in his affidavit he statedthat he filled it out and submitted it for HumphreysWirt admitted thathe did not fill out the grievance but attempted to pass this over by indicating that he had filled out the date and signed it In any event to theextent that there is a difference in the testimony of Humphreys and WirtIhave credited Humphreys Humphreys was straightforward and his testimony had a ring of truth Wirt on the other hand seemed to be testifying in a manner to justify the Union s action no matter what he had tosay in that respect537time and money on scabs Metcalf further said that theywere going to drop the grievance Jones testified that hewas present when the Freeman motion was placed onthe floor and that it was he who asked Metalf why theycould not pay the grievance because it was the Union sfault that the grievance was waived He stated that Metcalf said there was no way we could pay Willis withoutalso paying a scabJones stated Metcalf was referringtoRadford as the scab Jones testified that he waspresent at the union meeting in January 1984 and therewas no discussion relating to the Humphreys grievanceand that he was also present at the February 1984 meeting when the January minutes were read and no reference was made to the Humphreys grievance 3Frank D Rudisill an employee and trustee of theUnion and the second shift shop steward credibly testifled that he was in attendance at the December 11 1983meeting when the grievance of Humphreys was reportedThe Union reported that it was dropping the grievance and James Metcalf said that it was time to move onto other matters that we had spent enough time andmoney on scabsRudisill also testified credibly that atthismeeting Freeman made a motion for reimbursementfor backpay and Metcalf said the Union could not payFreeman because if they paid him they would have topay the other man who was not a member of theUnion 4On December 12 1983 Benjamin Jones told Humphreys that his grievance had been cannedThereafterHumphreys wrote to Bob Glover the union representativeprotesting the Union s refusal to process his grievance any further 5On December 13 1983 Wirt informed Humphreysonly that his grievance had been discussed at the unionmeeting and the members felt that the Company s dispositionwas proper On December 14 1983 Wirt gaveHumphreys the denied grievance which had been signedby Edmonds and Wirt on December 14 1983 There wasalso a notationwill not appeal initialed by Porterfieldthe chief stewardHumphreys then asked Porterfield ifthe Union would take his grievance to the third step andPorterfield responded that he would have to talk to MetcalfThe following day Porterfield advised Humphreysthat he had talked to Metcalf and that was as far as thegrievance was going Humphreys testified that this wasthe last he heard anything about the grievance being pursued any further until at the hearing when Business Rep3 Robert A Glover the business representative for the Union testifiedabout the January 8 1984 meeting In so doing he used the original minutes of the union meeting to refresh his recollection and to support histestimony that the Humphreys grievance was discussed at that unionmeetingThe General Counsel raised an objection contending that thepart of the minutes that related to the Humphreys grievance was writtenin a different color ink giving the appearance that it was added The Respondent refused to provide the originals and put them in evidence tocorroborate the testimony Because Glover had used the notes to testifyand theUnion refused to put thenotes intoevidence I excluded Glover stestimony in this regard4 James Metcalf testified and denied that he made these statementsMetcalfs testimony was evasive and certainly not straightforward nordid it have a ring of truth Accordingly his testimony is not crediteds The correspondence between Humphreys and Glover is in evidenceas G C Exhs 2-5 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDresentative Glover testified that he took the grievance tothe third step with Personnel Manager EdmondsGlover and Metcalf were the only representatives thattestified regarding a third step in the Humphreys gnevance Edmonds who testified on behalf of the Companystated that he did meet with Glover and in fact did discuss the Humphreys matter but that it was not a thirdstep grievance meeting However Edmonds testified thatinsofar as the Company was concerned the Union s nextstep would have to be arbitration Edmonds testified thatall this was over by the end of December and he certainly had no further discussions with Glover after thattimeGlover s testimony that he met with Edmonds on several occasions pursuing the Humphreys grievance to thethird step is not creditedIt is my conclusion that the Union did not pursue thisgrievance to the third step The correspondence betweenHumphreys and Glover certainly gives no indication thatthe Union was pursuing the grievance to the third stepon the contrary it indicates that the Union agreed withthe Company s dispositionIn this regard Chief Steward Porterfield testified thatHumphreys grievance came up only during a meetingcalled to discuss other grievances and that no third stepappeal was taken He testified that he was never told toattend a third step meeting and that he never attended ameeting in which Humphreys personnel file was produced and examined by the Union Porterfield admittedthat as far as he was concerned Humphreys grievancewas dropped at the second step Steward Wirt testifiedthat he decided after the second step to drop the grievanceHe further admitted that he was never informed byeitherGlover or Metcalf of any decision to appeal thegrievance to third step and he never attended any thirdstepmeeting concerning this grievanceWirt also testifeed that he was never appraised of the results of anythird stepmeetingThese comments are thrown inmerely to support my conclusion that notwithstandingGlovers claim that he pursued this matter to a thirdstepno third step grievance was taken Glover apparently moved by Humphreys plea did in fact check intothe matter but merely to inform himself of the nature ofthe grievance and to be satisfied in his own mind that theCompany had handled the matter in a proper mannerDiscussion and ConclusionAs indicated earlier the General Counsel contendsthat by its conduct at the December 11 1983 meetingthe Respondent violated Section 8(b)(1)(A) in that (1) itinformed its members that it was going to drop RandallHumphreys grievance because the Union was spendingtoo much money and time on nonmembers(2) that it informed its members that Respondent would not reimburse an employee for backpay waived because to do soRespondent would have to do the same for nonmembersand (3) refused and failed to process beyond the secondstep the grievance filed by Randall Humphreys becausehe was not a member of the UnionThe Respondent contends that these statements werenotmade and that it refused to process Humphreysgrievance any further because the Union was satisfiedthat the Company had made the proper disposition of thejobs and that Humphreys grievance had no merit TheRespondent also denies that it refused to reimburse anemployee because to do so would mean that the Unionwould have to reimburse a nonmember of the Union Ingeneral the Respondent denies any violation of the ActThe credible evidence in this record as I have setforth above clearly demonstrates that at the union meetingonDecember 11 1983 Respondents presidentJamesMetcalf informed the assembled employees andunion members that the Respondent was not going topursue Humphreys grievance any further because theUnion had spent too much time and money on scabsAt the same meeting the record testimony clearly reveals that Metcalf also told the assembled employees andunionmembers that the Union would not reimburseunion memberWilliam Freeman for backpay which itapparently caused him to lose because in order to payFreeman the Union would also have to pay a nonmember of the Union Thereafter the Union did notpursue or process Humphreys grievance and refused todo so because he was a nonmember of the Respondentwhich conduct is clearly violative of Section 8(b)(1)(A)of the Actand Iso find Respondent refused to processHumphreys grievance for an arbitrary and discriminatory reason and such a refusal to represent Humphreys wasthus based on illegal considerations in violation of SecLion 8(b)(1)(A)It is also my conclusion that Respondent violated Section 8(b)(1)(A) as alleged in the complaint by informingemployees that Respondent was going to drop Humphreys grievance because of his nonunion membershipand by informing employees that Respondent would notreimburse an employee because it would mean that theRespondent would also have to reimbursea nonunionmemberCONCLUSIONS OF LAW1By informing employees that it was going to dropthe grievance of Herman Randall Humphreys because itwas spending too much time and money on nonmembersof the Union the Union has violated Section 8(b)(1)(A)of the Act2By informing employees that it would not reimbursean employee member for backpay waived in a settlementof a grievance because to do so it would also have to dothe same for a nonunion member the Union has violatedSection 8(b)(1)(A) of the Act3By failing and refusing to process beyond thesecond step a grievance validly filed by an employee because that employee was not a member of the Unionwhich reason is unfair arbitrary invidious and a breachof the fiduciary owed the employees it represents theUnion has violated Section 8(b)(1)(A) of the ActREMEDYHaving found that Respondent has engaged in certainunfair labor practices I find it necessary to order it tocease and desist and to take certain affirmative action designed to effectuate the policies of the Act MACHINISTS DISTRICT 186 (FEDERAL MOGUL)539As a remedy the General Counsel has requested thatRespondent Union be ordered to make Herman RandallHumphreys whole for the loss of earning suffered as aresult of the Union s failure to process his grievancebeyond the second step The General Counsel recognizing that Humphreys might not have prevailed had thegrievance been properly pursued argues that any doubtsabout the ultimate disposition must be resolved againstthe Union Therefore the General Counsel requests thatIconclude that Randall s grievance would have beenmeritorious and require the Union to pay the differencein pay between Randall s rate and the rate of one of thejobs to which he may have been entitledIhave read the several cases cited by the GeneralCounsel however and I do not agree that they are prevailing in this instance 6 In both cases backpay wasawarded to the employee for the union s failure to properly represent the employee in the grievance In one casethe union failed to pursue the grievance at all and in theother case the union failed to process the grievancebeyond the first step But in both cases the backpayorder had a time in which it would terminate In onecase it was by the eriployee obtaining substantial em6 The General Counsel relied onAutoWorkers Local 417 (Falcon Industries)245 NLRB 527 535-536(1979)Union of Security Personnel ofHospitals267 NLRB 974 (1983)ployment and in the other case the employee had already been reinstated and that was the cutoff date of thebackpay awardIn this case the employee Humphreys made a bid ontwo separate jobs One of thejobs paid $1 more per hourthan Humphreys was then making and the other job oftool and dies trainee paid $2 an hour more than Humphreys was them making Humphreys was not promotedto either of these jobs His grievance states that he wasdiscriminated against when he was not given the tooland die traineejob or tool grinder job Thus it is apparant that his grievance covered both jobs I have no wayof knowing whether Humphreys would have prevailedhad his grievance been processed nor do I have anyway of knowing which of the two jobs he might havebeen given Therefore anything that I do in this matterregarding backpay would be purely speculativeMoreover if I granted backpay in this matter as the GeneralCounsel requests I cannot foresee when such a backpayorder would ever terminate An increase in an hourlyrate is permanent and such a remedy in this matterwould be too harsh Therefore I shall not grant anybackpay awardMoreover I see no reason the entiremembership of this Union should suffer monetarily because of the unfortunate actions and statements of one individual[Recommended Order omitted from publication ]